Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites in part a method comprising “receiving a DNI request from an ad-based content server; determining, from among a plurality of channels, a channel that corresponds to the ad-based content server; determining a context for the DNI request for the corresponding channel; and selecting, based on the determined context, a number from among a set of numbers corresponding to the channel for return to the ad-based content server.”  
	Evaluation under Prong One indicates that the claim recites a judicial exception of an abstract idea under the grouping of “Mental Processes”. Receiving a DNI request, determining a channel and determining a context and selecting based on the determined context a number to return, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Specifically, a person could receive a DNI request, determine corresponding channel and context information and select a number from a set of numbers based on the determinations. Accordingly, the claim recites a judicial exception.
 judicial exception is not integrated into a practical application. In particular, the claim recites only the additional element of an ad-based content server from which the request is received and returned. The ad-based content server does not affect the steps being performed as a mental process and does not provide improvements to the technical field. Generally linking the use of the judicial exception to a particular technological environment or field of use does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	As discussed with respect to Step 2A Prong Two, the same analysis applies to Step 2B. The claim does not provide an inventive concept, therefore the claim is ineligible.
	Dependent claim 2 additionally recites “receiving context-related information from a source” and “determining a context…comprises analysis of the context-related information”. These additional elements do not to integrate the exception into a practical application and is merely an insignificant extra-solution activity to the judicial exception- See MPEP 2106.05(g). Therefore the claim is ineligible. 
	 Dependent claim 3 additionally recites “receiving context-related information from the ad-based server” and “determining a context…comprises analysis of the context-related information”. These additional elements do not to integrate the exception into a practical application and is merely an insignificant extra-solution activity to the judicial exception- See MPEP 2106.05(g). Therefore the claim is ineligible.	
	Dependent claim 4 additionally recites “the number selected…is a context-specific number”. This additional element does not to integrate the exception into a practical application and is merely an insignificant extra-solution activity to the judicial exception- See MPEP 2106.05(g). Therefore the claim is ineligible.
	Dependent claim 5 additionally recites “the number selected…is a default number”. This additional element does not to integrate the exception into a practical application and is merely an 
	Dependent claims 6 and 7 additionally recite “the default number is returned when the determined context is a default context”. This step also falls under the grouping of mental processes, identifying an activity within a time period can be performed in the mind. The additional limitation does not integrate the exception into a practical application. Therefore the claim is ineligible.
	Dependent claim 8 additionally recites “the determined context…is based in part on context-related information indicative of possible cross-channel attribution.” This step also falls under the grouping of mental processes, identifying an activity within a time period can be performed in the mind. The additional limitation does not integrate the exception into a practical application. Therefore the claim is ineligible.
	Independent claim 9 recites a system comprising “memory” and “a processor” for performing the method recited in claim 1. While claim 9 additionally recites a memory and a processor these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional element of using a processor and computer readable medium is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide practical application. Claim 9 is ineligible. 
Independent claim 17 recites “computer readable storage medium comprising computer-readable instructions for context-aware dynamic number insertion (DNI) for call attribution” to perform the method recited in claim 1. While claim 17 additionally recites a computer readable storage medium executed by “a processor” these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional element of using a computer readable medium is noted as a general computer. Mere 
Dependent claims 10-16 and 18-20 recite limitations similar to those of dependent claims 2-8 respectively and are ineligible for the same reasons discussed above.
Claims 17-20 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites “A computer-readable storage medium”. Applicant’s original specification (See [0068]) discloses “the term "computer-readable medium" refers to any storage medium that may be used to store computer-readable instructions". Thus “computer readable storage medium” as claimed includes both transitory and non-transitory embodiments making the claim ineligible. Claims 18-20 depend on claim 17 and are rejected for being dependent upon a rejected based claim. Claims 18-20 do not recite any additional limitations to remedy the deficiencies of claim 17. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2007/0162296 (“Altberg et al.”).


Regarding claim 1, Altberg et al. discloses a method for context-aware dynamic number insertion (DNI) for call attribution, the method comprising: 
	receiving a DNI request from an ad-based content server ([0120] a query is received at the server of the system , the system assigns phone numbers for the advertisements that satisfy the query, Examiner interprets the advertisers 16 (Fig. 1) as corresponding to claimed ad-based content server);
determining, from among a plurality of channels, a channel that corresponds to the ad-based content server (various channels are discussed in [0044], [0094] the advertisement of a single plumber might be displayed in two different online directories and three different online search engines, thus the channel is determined such that it can be distinguished from other channels- also referred to herein as demand partners); and 
determining a context for the DNI request for the corresponding channel (content can include geographic information, [0135-0136] for example a large business entity may want to attract customers in different geographical regions to different offices- with respect to channel in combination with context, Altberg et al. discloses in reference to Fig. 6, interface 113 allows the advertiser to optionally choose a channel and a category in which the advertisement is to be provisioned/published);
selecting, based on the determined context, a number from among a set of numbers corresponding to the channel for return to the ad-based content server ([0052] the telephone number is generated or selected from a pool of numbers at the time the advertisement is created or request for display using the telephone number auto generation logic 56, for example based on context, [0094] an advertiser is given a separate telephone number for each separate demand partner that is posting the merchant's advertisement. Telephone numbers and telephone extensions corresponding to a base telephone number, are assigned using the telephone number auto generation logic 56). 

Claim 9 recites a system for context-aware dynamic number insertion (DNI) for call attribution, the system comprising: a memory; a processor operatively coupled to the memory for performing the method in claim 1. Altberg et al. discloses a memory and a processor as well as the method as discussed above with reference to claim 1. Thus claim 9 is rejected in view of Altberg et al.
 
Claim 17 recites a computer-readable storage medium comprising computer-readable instructions for context-aware dynamic number insertion (DNI) for call attribution, the computer-readable instructions comprising instructions that cause a processor to perform the method in claim 1. Altberg et al. a computer-readable storage medium comprising computer-readable instructions performing the method as discussed above with reference to claim 1. Thus claim 17 is rejected in view of Altberg et al.

Regarding claims 2, 10 and 18, Altberg et al. further discloses receiving context-related information from a source other than the ad-based content server, and wherein the determining a context for the DNI request comprises analysis of the context-related information received from the source (context-related information can include information about the caller, the caller making a selection corresponding to the information source; for example [0153-0154] indications of geographic areas of interest to the callers can be used in the selection process. The phone number is encoded with geographic area information such that, when the phone number is dialed, the geographic area information can be automatically decoded from the phone number dialed; and the geographic area information can be used to rank the advertisers and/or eliminate the advertisers that are not for the corresponding geographic areas).

Regarding claims 3, 11 and 19, Altberg et al. further discloses receiving context-related information from the ad-based content server, and wherein the determining a context for the DNI request comprises 

Regarding claims 4, 12 and 20, Altberg et al. discloses wherein the number selected, based on the determined context, is a context-specific number (in the embodiment of Fig. 20, [0144] the advertisement is for an advertiser group T which includes a number of different advertisers. The advertisers of the group may offer the same types of services or products under similar terms and/or prices. Thus, a unified advertisement can be presented on behalf of the entire group. The advertisement contains phone number M for the users to initiate a phone call to reach one of the advertisers. The single phone number is assigned to all the advertisements based on the determined context corresponding to the same type of service or product which Examiner interprets as corresponding to a context-specific number).

Regarding claims 5 and 13, Altberg et al. discloses wherein the number selected, based on the determined context, is a default number for the channel ([0139] in one embodiment an advertisement is presented in a media channel for a group of advertisers, such as a group of mortgage brokers. The advertisement contains an encoded target phone number which is reachable to the group of mortgage brokers. The phone number assigned is the encoded number for the particular media channel which Examiner interprets as a default number for the channel and the determined context being the group of mortgage brokers.)  
Regarding claims 8 and 16, Altberg et al. discloses wherein the determined context for the DNI request for the corresponding channel is based in part on context-related information indicative of possible cross-channel call attribution (in the embodiment of Fig. 20, [0144] the advertisement is for an advertiser group T which includes a number of different advertisers which offer the same types of services or products under similar terms and/or prices. A unified advertisement can be presented on behalf of the entire group using phone number M. For example, the advertisement can be delivered through newspaper, radio, television, yellow book, listing service, web search engine, web site banner, WAP, SMS, etc. The single phone number (2003) is assigned to advertisements across multiple channels based on the determined context corresponding to the same type of service or product which Examiner interprets as corresponding to cross-channel call attribution based on context-related information).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0162296 (“Altberg et al.”).

Regarding claims 6 and 14, Altberg et al. discloses the selected number encoded based on context is a default number for the channel as discussed in claims 5 and 13. While Altberg et al. does not specify wherein the default number is returned when the determined context is a default context resulting when the determined context does not warrant a context-specific number, and also resulting when context-related information is not available for analysis, Altberg et al. discloses multiple embodiments of assigning the telephone number which can drive the billing process. For instance, an encoded target phone number can have the same number of digits as a standard phone number. In such an arrangement, a large number of encoded phone numbers are generally required to differentiate the different target phones and different media channels ([0114]). Alternatively, algorithms can be used to generate and encode target phone number and associated information. For example, a predetermined algorithm may be used to encode different information in the target phone number. For example, the target phone number may include a number of fields separated by "*" or "#". Each of the fields can be decoded separately (e.g., from a separate look up table or a mapping algorithm) to determine the target phone number, identity of the media channel, etc. ([0122]). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the embodiments to arrive at the claimed invention to provide a dynamic number allocation system tailored to the billing method (see Fig. 18, operation 1806). For example, the advertiser can prioritize tracking channel information with respect to context information. In this case the default number for the channel would be used and context information would not be encoded.

Regarding claims 7 and 15, Altberg et al. discloses the selected number encoded based on context is a default number for the channel as discussed in claims 5 and 13. While Altberg et al. does not specify wherein the default number is returned when the determined context is a default context resulting when the determined context does not warrant a context- specific number, the default number being different than a no-context number utilized when context-related information is not available for analysis, Altberg et al. discloses multiple embodiments of assigning the telephone number which can drive the billing 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the embodiments to arrive at the claimed invention to provide a dynamic number allocation system tailored to the billing method (see Fig. 18, operation 1806). For example, the advertiser can tracking context in combination with the channel by encoding the number with information regarding whether context is available. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,671,020 to Morrison et al. discloses a pooling algorithm to manage a 
pool of telephone numbers that are utilized in advertisements
U.S. Publication No. 2016/0191699 to Agrawal et al. discloses a content management system can assign (e.g., dynamically) a telephone number from a pool of available telephone numbers to the content item which can include associating the telephone number with the content item.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652